Grasso, J.
(concurring in part and dissenting in part). I agree that the defendant’s convictions of threats should be affirmed. I respectfully disagree that the evidence sufficed to establish that he had actual or constructive knowledge of the ex parte restraining order or its terms to support his conviction on that charge.
The dangers faced by those seeking the protection of a restraining order cannot be gainsaid. Indeed, the danger posed to Monteiro by this defendant is graphically set forth by the majority. Nevertheless, before a defendant may be convicted of violating a restraining order, he must have actual knowledge or fair notice of the order and its prohibitions. See Commonwealth v. Welch, 58 Mass. App. Ct. 408, 409-410 (2003). Here, the defendant had neither.
The defendant was not present in court when the restraining order issued, nor did the police serve the order prior to the violation alleged.1 See id. at 410 (failure to serve order relevant to determination whether defendant possessed knowledge required). Contrast Commonwealth v. Silva, 431 Mass. 194, 195, 197, 199 (2000) (defendant’s presence in court when restraining order issues provides requisite notice); Commonwealth v. Mendonca, 50 Mass. App. Ct. 684, 688 (2001) (defendant’s presence in court and service of original order provide requisite knowledge). Nor did a police officer communicate the existence of the order and its terms to the defendant orally. Contrast Commonwealth v. Griffen, 444 Mass. 1004, 1005 (2005) (police officer’s reading terms of order to defendant via telephone suffices to prove defendant’s actual knowledge of order and its terms). The fact that Monteiro told the defendant that he should not be “calling” her because “there’s a restraining order” and reminded him of the restraining order in telephone conversations on December *56124 and 25 does not suffice to establish the defendant’s knowledge of the order and its terms for purposes of conviction.
Unlike a police officer, a person granted protection under a restraining order is an interested party who has no authority to serve the order, much less advise the subject of the order as to its existence and terms. Compare ibid. Indeed, the Legislature has established that service of the order is to be made by “the appropriate law enforcement agency.” See G. L. c. 209A, §§ 4, 7, as appearing in St. 1990, c. 403, §§ 4, 8. It is neither safe nor wise to permit the recipient of a restraining order to become the recognized source of the subject’s knowledge of the order. Such reliance will make service of the order by authorities a less pressing need, expose the recipient to needless danger, and lead to contusion and misuse.
To the extent that the majority looks to dictum in Mendonca, supra at 688, as authority for the proposition that oral advice from the recipient to the subject of a restraining order suffices to establish the subject’s actual knowledge, such reliance is misplaced. In Mendonca, the defendant’s actual knowledge arose because he was present in court when the original order issued and was served subsequently. See ibid.2
Such is not the case here. The defendant was not in court when the restraining order issued, nor was he presented with a copy of the restraining order by the police (or anyone else) or otherwise provided fair notice of existence of the order or its prohibitions. Contrast Commonwealth v. Delaney, 425 Mass. 587, 591-593 (1997). To the extent that the defendant may be said to have knowledge of the existence and terms of the order, such proof could only have come through Monteiro’s statements made to him over the telephone.
Even assuming that oral communication of the order and its terms from the recipient to the subject may suffice to establish actual knowledge or put the subject on fair notice, I do not *562think that the evidence establishes that the defendant had actual knowledge or was put on sufficient notice to make reasonable inquiry prior to the December 25 violation at issue. Compare Welch, supra at 410. Monteiro testified that the defendant telephoned around 7:00 or 7:30 p.m. on December 24, asked what she was doing and if she had gone to the police, and threatened to “play dirty.” In the course of that conversation, she told him, “What are you doing calling me; there’s a restraining order.” When he questioned why she would do that after all they had been through, she hung up. Even if the defendant were already aware that Monteiro had gone to the police, that awareness does not also establish that he knew that she had sought a restraining order, that one had issued, or the prohibitions of the order. Even viewed together, the defendant’s statements to Monteiro and Monteiro’s responses in the December 24 conversation do not suffice to establish that he had actual or constructive knowledge of the existence and terms of the order. Monteiro’s bare declaration that there was a restraining order and that he should not be calling her does not, in my view, suffice to establish the defendant’s actual knowledge or to put him on fair notice of the existence and terms of the order under penalty of conviction.3
Monteiro’s description of the December 25 conversation adds little.4 Beyond stating that she again told the defendant that there was a restraining order, Monteiro provided no other specifics regarding the defendant’s knowledge of the restraining order.
Given these deficiencies, and absent the defendant’s presence in court when the order issued, service of the order upon him, or communication of the order and its terms by a police officer, the actual knowledge or fair notice of the order and its terms that is requisite for conviction is lacking.

The parties stipulated that the restraining order was not mailed to the defendant until December 26, after the events that form the basis of violation.


Mendonca made no claim that he was unaware that the order had been extended. See Mendonca, supra at 688 n.10. Nor would such a claim have availed him. Because the original order provided notice that it might be extended, Mendonca was also on notice and, with reasonable inquiry, could have learned whether the order had been extended, and its content. See Commonwealth v. Delaney, 425 Mass. 587, 589-593 (1997); Welch, 58 Mass. App. Ct. at 409.


To the extent that Monteiro’s statements might put the defendant on notice, it is clear that the Boston Municipal Court was not in session at 7 p.m. on December 24, or any time on December 25, had the defendant chosen to investigate the existence of the order or its terms.


To convict the defendant of violating the order by telephoning Monteiro on December 25, he must have had the requisite knowledge prior to making the call or have acquired it during the call and persisted in his contact.